Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The enablement and written description rejections regarding the breadth of FGFR inhibitors in claim 1 has been withdrawn in view of Gudernova (Human Mol. Genetics, 2016 (Advance access publication Oct. 22, 2015), Vol. 25, No. 1, pg 9-23) who "evaluated five FGFR tyrosine kinase inhibitors (TKIs) (SU5402, PD173074, AZD1480, AZD4547 and BGJ398) for their activity against FGFR signaling in chondrocytes. All five TKIs strongly inhibited FGFR activation in cultured chondrocytes and limb rudiment cultures, completely relieving FGFR-mediated inhibition of chondrocyte proliferation and maturation" (abstract). While Gudernova goes on to say some of them had "off-targets" in vivo and did not perform as expected, the claims in this case are limited to in vitro embodiments and require that the combination of media components causes peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained. Any species within the genus of "FGFR inhibitor" that does not allow the peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained is considered a "non-operative embodiment". Given the teachings of Gudernova, there is no reason to believe only SU5402 would allow the peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained. 
The enablement and written description rejections regarding the breadth of gamma-secretase inhibitors in claim 1 has been withdrawn in view of Kemp (2016/0257930) who taught differentiating neural stem cells in vitro using a variety of components including gamma-secretase inhibitors (claim 1); the genus of gamma-secretase inhibitors include the species of DAPT, Semagacestat, BMS-299897, BMS-708163, dibenzazepine, MK-0752, RO4929097, LY900009, LY3039478, LY411575, MRK-003, MRK-006, and BMS-906024 (claim 12). The claims in this case are also limited to in vitro embodiments and require that the combination of media components causes peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained. Any species within the genus of "gamma secretase inhibitor" that does not allow the peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained is considered a "non-operative embodiment". Given the teachings of Kemp, there is no reason to believe only RO4929097 would allow the peripheral nerve cells expressing betaIII, peripherin, or Brn3a to be obtained.
Applicants’ arguments regarding the breadth of GSK3 inhibitors ,TGF-β inhibitors, and ALK inhibitors on pg 11-15 are persuasive. 

The anticipation rejection over claims 8 and 10 has been withdrawn because the claims have been canceled. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632